DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art found is 3GPP TS 23.214 vl4.1.0 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture enhancements for control and user plane separation of EPC nodes, hereinafter 3GPP TS 23.214 vl4.1.0.
The 3GPP TS 23.214 vl4.1.0 teaches receiving, by a user plane function entity (UP), a first usage reporting rule (URR) (the CP function provides multiple usage reporting rules to the UP function, each with a list of traffic flows to be accounted under the rule and this reads on first and second usage reporting rules) and a second URR (the CP function provides multiple usage reporting rules to the UP function, each with a list of traffic flows to be accounted under the rule and this reads on first and second usage reporting rules) from a control plane function entity (CP) (see page 22., section 5,3.2, the CP function shall provide multiple usage reporting rules to the UP function for controlling how usage reporting is performed and this reads on receiving, by a user plane function entity (UP), a first usage reporting rule (URR) and a second URR from a control plane function entity (CP)).
Claim 1 contains allowable subject matter because the 3GPP TS 23.214 vl4.1.0 does not teach sending, by a control plane function entity (CP), a second usage reporting rule (URR) to a user plane function entity (UP), wherein the second URR comprises an identifier (ID) of a first URR correlated with the second URR; receiving, by the UP, the second URR from the CP; in response to usage information on the UP reaching a threshold of the first URR, obtaining, by the UP, usage information corresponding to 
Claims 2-6 contain allowable subject matter based on their dependence on independent claim 1.
Claims 7 and 13 contain limitations similar to the ones recited above in claim 1.  Therefore, claims 7 and 13 contain allowable subject matter for the same reasons given above regarding claim 1.
Claims 8-12 and 14-18 contain allowable subject matter based on their dependence on independent claims 7 and 13 respectively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
III.	Claims 1-4, 6-10, 12-16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-9, and 10 of U.S. Patent No. 10,681,222.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,681,222 patent teach similar limitations on a communication and charging method.
For example,
Regarding claim 1 the 10,681,222 patent teaches a communication method, comprising: sending, by a control plane function entity (CP), a second usage reporting rule (URR) to a user plane function entity (UP), wherein the second URR comprises an identifier (ID) of a first URR correlated with the second URR (see the 10,681,222 patent, claim 1, col. 53, lines 8-13); receiving, by the UP, the second URR from the CP (see the 10,681,222 patent, claim 1, col. 53, lines 8-13); in response to usage information on the UP reaching a threshold of the first URR, obtaining, by the UP, usage information 
Claim 2 is rejected for double patenting as well by claim 2 of the 10,681,222 patent.
Claim 3 is rejected for double patenting as well by claim 2 of the 10,681,222 patent.
Claim 4 is rejected for double patenting as well by claim 2 of the 10,681,222 patent.
Claim 6 is rejected for double patenting as well by claim 3 of the 10,681,222 patent.
Claim 7 is rejected for double patenting as well by claim 8 of the 10,681,222 patent.
Claim 8 is rejected for double patenting as well by claim 9 of the 10,681,222 patent.
Claim 9 is rejected for double patenting as well by claim 9 of the 10,681,222 patent.
Claim 10 is rejected for double patenting as well by claim 9 of the 10,681,222 patent.
Claim 12 is rejected for double patenting as well by claim 10 of the 10,681,222 patent.
Claim 13 is rejected for double patenting as well by claim 5 of the 10,681,222 patent.
Claim 14 is rejected for double patenting as well by claim 6 of the 10,681,222 patent.
Claim 15 is rejected for double patenting as well by claim 6 of the 10,681,222 patent.
Claim 16 is rejected for double patenting as well by claim 6 of the 10,681,222 patent.
Claim 18 is rejected for double patenting as well by claims 3 and 10 of the 10,681,222 patent.

IV.	Claims 5, 11, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-9, and 10 of U.S. Patent No. 10,681,222 in view of Pub. No.: US 2013/0188633 A1 to Noldus.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,681,222 patent in view of Noldus teach similar limitations on a communication and charging method.

Noldus teaches receiving a session modification request from the CP (control plane) (see paragraph [0004], the control plane is used exchange control messages including requests to modify sessions and this reads on receiving a session modification request from the CP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 10,681,222 patent adapt to include receiving, by the UP, a session modification request from the CP, wherein the session modification request comprises the second URR because the control plane is well-known to be used to exchange control messages during usage including request to modify sessions (see Noldus, above).
Claims 11 and 17 are rejected for double patenting as well by claims 1, 5, and 8 of the 10,681,222 patent in view of Noldus.

Conclusion
V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGE ENG can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






January 28, 2021
/BRANDON J MILLER/               Primary Examiner, Art Unit 2647